 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        ANIMAL LEGAL DEFENSE FUND,                       CASE NO. C18-6025RBL
 9
                               Plaintiff,                ORDER DENYING MOTION TO
10              v.                                       DISMISS PUBLIC NUISANCE
                                                         CLAIM
11      OLYMPIC GAME FARM, INC.,
        ROBERT BEEBE, JAMES BEEBE, and
12      KENNETH BEEBE,

13                             Defendants.

14
            THIS MATTER is before the Court on Defendants’ Motion to Dismiss Plaintiff’s Public
15
     Nuisance Claim [Dkt. #22]. The Court has reviewed the materials filed for an against the
16
     motion. Oral argument is unnecessary. For the reasons below, the motion is DENIED.
17
                                     I. FACTUAL BACKGROUND
18
            This case alleges the mistreatment and unsafe captivity of numerous animals kept at a
19
     roadside zoo in Sequim, Washington known to the public as the Olympic Game Farm (OGF).
20
     Theories of liability include: 1) violation of the Endangered Species Act (ESA), 2) violation of
21
     the Washington State Animal Cruelty Laws (RCW 16.52.205), and 3) maintaining a public
22
     nuisance (RCW 7.48.130). Defendants choose to isolate the Public Nuisance claim in an attempt
23
     to prune this “Bonzai tree” with tweezers and fingernail clippers. The first claim is the ESA
24

     ORDER DENYING MOTION TO DISMISS
     PUBLIC NUISANCE CLAIM - 1
 1   action which protects federally listed and specially protected species from killing, wounding,

 2   harming, injuring and harassing animals like: endangered gray wolves, endangered lions,

 3   endangered tigers, threatened brown bears and threatened Canada Lynx. The full panoply of

 4   remedies sought in this case are available under the first two theories. Nevertheless, the Court

 5   will analyze the attack on the third theory: public nuisance.

 6                                     II. STANDARD OF REVIEW

 7          Under Rule 12(c) of the Federal Rules of Civil Procedure, “a party may move for

 8   judgment on the pleadings” after the pleadings are closed “but early enough not to delay trial.” A

 9   Rule 12(c) motion is “functionally identical” to a Rule 12(b)(6) motion to dismiss for failure to

10   state a claim, and therefore the same legal standard applies. See Cafasso v. Gen. Dynamics C4

11   Sys., Inc., 637 F.3d 1047, 1055 n. 4 (9th Cir. 2011). “All allegations of fact by the party

12   opposing the motion are accepted as true, and are construed in the light most favorable to that

13   party.” Gen. Conference Corp. of Seventh-Day Adventists v. Seventh-Day Adventist

14   Congregational Church, 887 F.2d 228, 230 (9th Cir. 1989). Dismissal is improper except in

15   extraordinary cases. Corsican Prods. v. Pitchess, 338 F.2d 441, 442 (9th Cir. 1964).

16          When considering a Rule 12 motion, the Court must determine whether the plaintiff has

17   alleged sufficient facts to state a claim which is “plausible on its face.” Ashcroft v. Iqbal, 556

18   U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

19   claim is facially plausible if the plaintiff has pled “factual content that allows the court to draw

20   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

21   at 678 (citing Twombly, 550 U.S. at 556). The court “accepts the well-pleaded factual allegations

22   of the complaint as true and construe them in the light most favorable to plaintiffs.” OSU Student

23   Alliance v. Ray, 699 F.3d 1053, 1061 (9th Cir. 2012). The plaintiff must provide more than

24

     ORDER DENYING MOTION TO DISMISS
     PUBLIC NUISANCE CLAIM - 2
 1   “labels and conclusions” or a “formulaic recitation of the elements of a cause of action,” but

 2   need not provide detailed factual allegations. Twombly, 550 U.S. at 555. A well-pleaded

 3   complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

 4   improbable, and that a recovery is very remote and unlikely. Id. at 569, n. 13. Plaintiff’s

 5   allegations need only amount to more than “sheer possibility.” Iqbal, 556 U.S. at 678.

 6          “[A]ll claims at the pleading stage . . . require[] development.” OSU Student Alliance, 69

 7   F.3d at 1077. For this reason, “[t]he plaintiff’s failure to prove the case on the pleadings [would]

 8   not warrant dismissal.” Id. at 1078. As the Ninth Circuit has explained, “All that matters at this

 9   stage is that the allegations nudge this inference ‘across the line from conceivable to plausible.’”

10   Id. (quoting Iqbal, 556 U.S. at 1951). When the allegations in the complaint are plausible, “it is

11   not unfair to require the opposing party to be subjected to the expense of discovery and

12   continued litigation.” Id. Applied recently, the Supreme Court held that where plaintiffs state

13   “simply, concisely, and directly events that, they alleged, entitled them to damages from the city”

14   plaintiffs had “informed the city of the factual basis for their complaint” and were “required to

15   do no more to stave off threshold dismissal for want of an adequate statement of their claim.”

16   Johnson v. City of Shelby, Miss., ––– U.S. ––––, 135 S. Ct. 346, 347, (2014) (per curiam)

17   (reversing dismissal of suit and citing Fed. R. Civ. P. 8(a)(2) and (3), (d)(1), (e)).

18          As explained below, accepting all facts alleged by Plaintiff as true and provable, Animal

19   Legal Defense Fund (ALDF) has stated a claim for public nuisance on the face of its Complaint.

20                                            III. DISCUSSION

21   A. Public Nuisance in Washington.

22          Washington has codified the requirements for a nuisance action. Washington defines

23   nuisance as “unlawfully doing an act, or omitting to perform a duty, which act or omission either

24   annoys, injures or endangers the comfort, repose, health or safety of others . . . or in any way

     ORDER DENYING MOTION TO DISMISS
     PUBLIC NUISANCE CLAIM - 3
 1   renders other persons insecure in life, or in the use of property.” Wash. Rev. Code § 7.48.120.

 2   Washington’s nuisance statute also distinguishes public nuisances from private nuisances. A

 3   public nuisance is defined as “one which affects equally the rights of an entire community or

 4   neighborhood, although the extent of the damage may be unequal.” Wash. Rev. Code §7.48.130;

 5   cf. Wash. Rev. Code § 7.48.150 (defining private nuisance as any nuisance that is not included in

 6   the definition of a public nuisance).

 7          Washington’s nuisance statute enumerates nine specific prohibited public nuisances: (1)

 8   depositing an animal carcass or entrails in a public area; (2) depositing an animal carcass in a

 9   watercourse, stream, pond, or public highway; (3) obstructing a river or harbor; (4) obstructing a

10   public highway or municipal transit vehicle; (5) manufacturing gun powder; (6) establishing

11   powder magazines near towns or dwellings; (7) creating obnoxious exhalations or smells

12   dangerous to public health; (8) illegally selling intoxicating liquors; and (9) failing to cover or

13   fence off excavated wells, septic tanks, or cesspools. See Wash. Rev. Code § 7.48.140; see also

14   6A Washington Practice: Washington Pattern Jury Instructions – Civil, WPI 380.02, Westlaw

15   (6th ed., database updated Dec. 2017). Although Washington courts have allowed other actions

16   or inactions to form the basis of a public nuisance claim, this enumerated list is instructive

17   because it confirms the legislature was conforming public nuisance to accepted and known

18   public threats. See, e.g., Kitsap County v. Kitsap Rifle & Revolver Club, 337 P.3d 328, 343

19   (Wash Ct. App. 2014) (operation of a shooting range without adequate facilities to confine

20   bullets to the property constituted a public nuisance). Furthermore, the Washington legislature

21   has expressed disfavor for nuisance claims that target farm operations, and expressed its intent

22   that agricultural activities, including livestock management, conducted on farmland “be

23

24

     ORDER DENYING MOTION TO DISMISS
     PUBLIC NUISANCE CLAIM - 4
 1   protected from nuisance lawsuits,” and that such practices are presumed not to be a nuisance.

 2   Wash Rev. Code. §§ 7.48.300, .305. This zoo is no “farm.”

 3           Washington also limits the individuals who may file a public nuisance action. Generally,

 4   a nuisance claim can be brought by “any person whose property is, or whose patrons or

 5   employees are, injuriously affected or whose personal enjoyment is lessened by the nuisance.”

 6   Wash. Rev. Code § 7.48.020. But in the case of a public nuisance, a person may only maintain a

 7   civil action if the nuisance is also “specially injurious to himself or herself but not otherwise.”

 8   Wash. Rev. Code § 7.48.210. The Washington Supreme Court “treat[s] ‘specially injurious’

 9   harms needed for public nuisance claims the same as ‘specific and perceptible’ ‘injuries in fact’

10   needed for noneconomic claims.” Chelan Basin Conservancy v. GBI Holding Co., 413 P.3d 549, 561

11   (Wash. 2018). Moreover, for a private party to bring a public nuisance claim, the plaintiff must show

12   special injury that is distinct from what has been suffered by the general public. See, e.g., Sound

13   Mind & Body, Inc. v. City of Seattle, 122 Wash. App. 1074 (table), 2004 WL 1814330, at *2 (2004)

     (unpublished opinion) (holding that plaintiff’s alleged injuries were not different from those suffered
14
     by the general public). If a private party cannot show specific injury over and above the injury
15
     suffered by the general public, the nuisance can only be abated by public authorities. Lampa v.
16
     Graham, 36 P.2d 543, 544 (Wash. 1934).
17
             OGF contends that ALDF is not entitled to maintain a nuisance action because it has not
18
     alleged facts showing that it has suffered a “special injury” as part of its community or
19
     neighborhood. RCW 7.48.210 (“A private person may maintain a civil action for a public
20
     nuisance, if it is specially injurious to himself or herself but not otherwise.”). Reviewing this
21
     provision last year, the Washington Supreme Court explained that the special injury requirement
22
     “is not a particularly high bar,” and “[i]njury to the aesthetic appeal and environment of an area
23
     is sufficient to support standing if the plaintiff establishes that he or she uses that area for
24

     ORDER DENYING MOTION TO DISMISS
     PUBLIC NUISANCE CLAIM - 5
 1   recreational purposes.” Chelan Basin Conservancy v. GBI Holding Co., 190 Wash.2d 249, 271,

 2   413 P.3d 549, 560–61 (Wash. 2018) (comparing requirement to standing and citing Article III

 3   standing cases).

 4           In Chelan, a lake conservation group brought suit against the private owner of a landfill

 5   in a lake, who many years after filling part of the lake, had been granted permission by the city

 6   of Chelan to subdivide the filled land. The Conservancy sought removal of the landfill pursuant

 7   to the public trust doctrine. The State Supreme Court granted review noting that one of the three

 8   issues to be decided on appeal was “whether the Conservancy has standing” to bring a public

 9   nuisance action based on an alleged breach of the state’s public trust doctrine. 190 Wash.2d at

10   259. The court noted that there are many types of public nuisance actions, and that a plaintiff

11   must be “specially injured” in order to have standing to raise a public trust claim, “but that

12   requirement is not a particularly high bar.” Id. at 272. In this regard, the court noted that RCW

13   7.48.210 “does not indicate the injury needed to satisfy that requirement is more demanding or

14   exacting than the injury needed for noneconomic standing generally,” thus, “in the absence of a

15   statutory definition, we will treat ‘specially injurious’ harms needed for public nuisance claims

16   the same as ‘specific and perceptible’ ‘injuries in fact’ needed for noneconomic claims.” Id.

17           The court noted that “injury to the aesthetic appeal and environment of an area is

18   sufficient to support standing if the plaintiff establishes that he or she uses that area for

19   recreational purposes.” Id. at 273 (citing Sierra Club v. Morton, 405 U.S. 727, 734–35 (1972)).

20   Thus, the court held “The Conservancy satisfies that showing. Its members claim, with detail,

21   that they are recreational users of Lake Chelan and that the Three Fingers fill obstructs their

22   desire and right to use navigable waters over the property during the lake’s high-water season.”

23   Id. “We hold the harms alleged by the Conservancy’s members are sufficiently distinct from the

24

     ORDER DENYING MOTION TO DISMISS
     PUBLIC NUISANCE CLAIM - 6
 1   general public to satisfy the standing requirements of RCW 7.48.210. Moreover, that the

 2   Conservancy’s members have never been able to use the lake waters over GBI’s property despite

 3   their desire to do so shows their injury is real, not just speculative.” Id. In reaching its

 4   determination, the court reviewed and rejected Lampa v. Graham, 179 Wash. 184 (1934), which

 5   is cited by OGF in support of its motion. Compare id. with Dkt. # 22 at 7.

 6           Chelan strongly supports ALDF’s nuisance claim. Like the plaintiff in that case, ALDF is

 7   a public interest organization whose members have been “specially injured” by Defendants’

 8   nuisance because, as animal lovers and advocates, they visited the OGF for recreational purposes

 9   based on the mistaken belief that OGF was caring for exotic animals, when in fact OGF is

10   mistreating and abusing those animals, which left ALDF’s members emotionally upset and

11   unable to return to OGF for recreational enjoyment. As in Chelan, the harms alleged by ALDF’s

12   members are sufficiently distinct from the general public to satisfy the standing requirements of

13   RCW 7.48.210. ALDF’s members would return to OGF for their recreational enjoyment if the

14   housing conditions improved, or they would visit the animals if they were moved to a law-

15   abiding sanctuary.

16           The violation of federal and state laws also supply a predicate for a public nuisance

17   action. Miotke v. City of Spokane, 101 Wash. 2d 307, 329, 678 P.2d 803, 815 (1984) (“In short, it

18   is clear from the federal and state statutory schemes . . . that the discharge of pollutants into state

19   waters is prohibited unless authorized by a permit.”); id. at 330 (finding that even though the

20   state law provision at issue (RCW 90.48) did not provide a private right of action, a discharge

21   violating the statute “constitutes a nuisance . . . and entitled plaintiffs to recover damages”); see

22   also Tiegs v. Boise Cascade Corp., 83 Wash.App. 411, 416, 922 P.2d 115, 118–19 (Wash. Ct.

23   App. 1996) (affirming jury instruction stating that “A violation of this statute constitutes a

24

     ORDER DENYING MOTION TO DISMISS
     PUBLIC NUISANCE CLAIM - 7
 1   nuisance,” and commenting “Miotke’s recognition of an action for nuisance based upon a

 2   defendant’s violation of a statute is supported by 8 Thompson on Real Property, Thomas

 3   Edition.”).

 4          ALDF has alleged that Defendants’ failure to abide by the federal Endangered Species

 5   Act, as well as alleged violations of Washington State animal cruelty laws creates a public

 6   nuisance. Defendants admit one of these allegations, namely that they are not accredited but

 7   “possess or display Roosevelt Elk.” This is an admitted violation of Washington law at WAC

 8   § 220-450-030(2) which makes it unlawful for a non-accredited facility to possess such a

 9   species. Thus, even aside from the allegations of violations of animal cruelty laws, this single

10   admission supports ALDF’s public nuisance claim on the pleadings. Cf. Colo. Div. of Wildlife,

11   843 P.2d 662 (possession of cervids in violation of state regulation had “potential to impact both

12   the agricultural industry and wildlife resources of the state” and was a public nuisance to be

13   abated).

14          The Complaint alleges that Defendants are also violating state laws by inhumanely

15   confining not only federally endangered species, but other animals as well. Defendants are

16   alleged to be violating Washington State animal cruelty laws which protect all animals from

17   knowing or reckless infliction of unnecessary pain or suffering, or the failure to provide

18   necessary shelter, rest, sanitation, space, or medical attention where the animal suffers

19   unnecessary or unjustifiable pain as a result of the failure. RCW 16.52.207. Second, Defendants

20   are alleged to be violating state animal cruelty laws by intentionally inflicting substantial pain

21   and causing physical injury to the animals within its care, including, but not limited to, gray

22   wolves, lions, tigers, brown bears, and Canada lynx. See RCW 16.52.205. Third, Defendants are

23   alleged to be violating the Washington State Endangered Species Act, by possessing species the

24

     ORDER DENYING MOTION TO DISMISS
     PUBLIC NUISANCE CLAIM - 8
 1   State has designated as endangered: the gray wolf, Canada lynx, and grizzly bear. See WAC 220-

 2   610-010. As in Chelan and Miotke, it is Defendants’ violation of state laws that is the basis of

 3   ALDF’s public nuisance claim.

 4          Plaintiff has met the low bar of standing in a public nuisance context. Defendants’

 5   Motion to Dismiss is DENIED.

 6   IT IS SO ORDERED.

 7          Dated this 21st day of May, 2019.

 8

 9                                                        A
                                                          Ronald B. Leighton
10                                                        United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING MOTION TO DISMISS
     PUBLIC NUISANCE CLAIM - 9
